DETAILED ACTION

Claim Interpretation
Claims 62 and 63 recite the term, “and/or”. It is noted that for examination purposes, “and/or” is interpreted as --or--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 63 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 63 only recites same structural limitations which are already recited in claim 62 which claim 63 depends on.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 41-42, 46-51, 53-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US 2010/0038128 A1) in view of Siana, Jr. (5,957,399).
Regarding claim 41, Johnston (‘128) teaches a device (abstract) for capturing a line 23 (para[0038]) passed into a cavity (para[0038], fig4) on a first side of a structure (para[0038], fig4) and retrieving the line 23 through to a second side of the structure via an opening (para[0038], fig4) therethrough (It is noted that a line and a structure and its structural limitations are recited as intended uses, therefore, it is only required for the device to be capable of performing the intended use), the device comprising: 
(a) a first conduit 2 (para[0032]) adapted to pass through the opening and define a pathway between the first and second sides of the structure, said first conduit 2 being adapted to allow the line to be retrieved threrethrough (as aforementioned, the line, the structure and its further limitations are recited as intended uses, therefore, it is only required for the device to be capable of performing the intended use);
(b) a mounting member 10 (para[0033]) for the first conduit 2 adapted to be releasably fixed to the second side of the structure adjacent to the opening (para[0017],[0033], fig4); and
(c) a resiliently flexible member 4,7 (para[0032]) capable of being passed through the first conduit 2 (para[0036],[0034]) and defining a stem portion 4 (figs1,4), adapted to be guided within the first conduit 2, and a loop portion (para[0014], “a closed loop”, fig1,fig4) in the cavity to capture said line.
However, Johnston does not explicitly disclose that the first conduit 2 includes first and second lateral guide members. 
It is noted that Johnston discloses that the mounting member 10 includes a first lateral guide member 18 (para[0033], fig2b) that defines a first surface (fig2b) that extends into and along the inside of the mounting member 10 (fig2b) and a second lateral guide member 19 (para[0033], fig2b), located opposite the first lateral guide member 18, that defines a second surface (fig2b) that extends into and along the inside of the mounting member 10 (fig2b). 
As seen in fig 4, the resiliently flexible member 4,7 passes through and guided by the first and second guide members 18,19 of the mounting member 10. In addition, as seen in figs 3 and 4, Johnston teaches that the first conduit 2 and the resiliently flexible member 4,7 are capable of being used with (fig4) or without (fig3) the mounting member 10.
Siana, Jr. (‘399) teaches that it is known for a conduit 20 (col.2 line18; fig3) for a line capturing and retrieving device (abstract), to include a guide member (col.2 lines32-33, defining the guide path) defining a surface that extends into and along the inside of the conduit 20 (fig3). It is noted that Siana, Jr. does not use a mounting member on the conduit for a resiliently flexible member to pass through. 
Johnston discloses a use of lateral guide members 18,19 each defining surfaces.
Siana, Jr. teaches that it is known to use lateral guide member along the inside of the conduit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnston to have lateral guide members (like ones that are used inside of the mounting member) on the conduit, as taught by a combination of Johnston and Siana, Jr., for the purpose of providing a clear guiding path for a resiliently flexible member even when the device is used without the mounting member.
Regarding claim 42, the combination of Johnston and Siana, Jr. teaches the device according to claim 41. Johnston further discloses wherein the first conduit 2 has a circular outer cross section (fig1).
Regarding claim 46, the combination of Johnston and Siana, Jr. teaches the device according to claim 41. Johnston as modified further teaches wherein the first and second lateral guide members define a track (where the resiliently flexible member passes through) that guides the movement of the resiliently flexible member through the first conduit 2, wherein, when in use, the track is adapted to ensure that a main axis of the loop portion of the resiliently flexible member is oriented perpendicular, or near perpendicular to the first side of the structure (figs3,4 of Johnston, fig3 of Siana, Jr.).
Regarding claim 47, the combination of Johnston and Siana, Jr. teaches the device according to claim 46. Johnston as modified further discloses wherein the track allows for the resiliently flexible member 4,7 to expand to a predetermined extent (fig4) that ameliorates fatigue therein or undesirable deformation or weakening thereof.
Regarding claim 48¸ the combination of Johnston and Siana, Jr. teaches the device according to claim 41. Johnston as modified further discloses wherein the first and second surfaces of the first and second lateral guides are shaped to form a nested arrangement with the resiliently flexible member (para[0033], fig4).
Regarding claim 49¸ the combination of Johnston and Siana, Jr. teaches the device according to claim 41, however, does not explicitly teach wherein the first and second surfaces are convex. Instead, the first and second surfaces seem to be planar in fig2b of Johnston. Before the effective filing date of the instant invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have convex first and second surfaces because Applicant has not disclosed that the convex surfaces provide an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Johnston’s first and second surfaces, and applicant's invention, to perform equally well with either shapes because both shapes would perform the same function of guiding a resiliently flexible member. Therefore, it would have been prima facie obvious to modify Johnston to obtain the invention as specified in claim 49 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Johnston.
Regarding claim 50¸ the combination of Johnston and Siana, Jr. teaches the device according to claim 41. Johnston further discloses , wherein the mounting member 10 is slidably fitted on the first conduit 2 (fig4).
Regarding claim 51¸ the combination of Johnston and Siana, Jr. teaches the device according to claim 41. Johnston further discloses wherein when fitted to the first conduit 2, the mounting member 10 limits or prevent relative rotational movement between the mounting member 10 and the first conduit 2 (para[0033], the first conduit 2 is retained within the mounting member 10 by a frictional fit).
Regarding claim 53¸ the combination of Johnston and Siana, Jr. teaches the device according to claim 41. Johnston further discloses wherein the mounting member 10 includes an aperture 15 (para[0033]) for the first conduit 2 (figs2a,4).
Regarding claim 54¸ the combination of Johnston and Siana, Jr. teaches the device according to claim 41. Johnston further discloses wherein the resiliently flexible member 4,7 comprises a strip member 7 (para[0032],[0039], fig1) that defines a leading end (an end with the loop portion), a following end (an end near the stem portion 4), and an interior space (fig1) and assumes a first configuration in which the strip member 7 passes or slides through the first conduit 2 and a second configuration in which the strip member 7 defines the loop portion in the cavity to capture the line (fig4).
Regarding claim 55¸ the combination of Johnston and Siana, Jr. teaches the device according to claim 54. Johnston further discloses wherein the strip member 7 is adapted to assume the first and second configurations simultaneously (fig4).
Regarding claims 56-57¸ the combination of Johnston and Siana, Jr. teaches the device according to claim 54, however, does not explicitly teach that the strip member 7 comprises a generally concave or “c” shaped cross-section, where the resiliently flexible member defines two outwardly facing concave surfaces. Instead, the strip member 7 of the resiliently flexible member 4,7 seems to be planar in fig1 of Johnston. Before the effective filing date of the instant invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have generally concave of “c” shaped cross-section having two outwardly facing concave surfaces because Applicant has not disclosed that the such shape provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Johnston’s strip member of the resiliently flexible member, and applicant's invention, to perform equally well with either shapes because either shaped strip member of the resiliently flexible member would perform the same function of engaging and receiving a line. Therefore, it would have been prima facie obvious to modify Johnston to obtain the invention as specified in claim 56 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Johnston.
Regarding claim 58¸ the combination of Johnston and Siana, Jr. teaches the device according to claim 57. Johnston as modified as aforementioned teaches wherein when the resiliently flexible member 4,7 is inserted in the first conduit 2, the two outwardly facing concave surfaces frictionally engage or are located immediately adjacent to the first and second surfaces of the first and second lateral guides.
Regarding claim 59¸ the combination of Johnston and Siana, Jr. teaches the device according to claim 41. Johnston further discloses wherein the loop portion (fig1) is deformable (para[0039], “spring steel”).

Claim(s) 43-45, 52, 61-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Johnston (US 2010/0038128 A1) and Siana, Jr. (5,957,399) in view of Rioux et al (US 2004/0116920 A1).
Regarding claim 43¸ the combination of Johnston and Siana, Jr. teaches the device according to claim 41, however, does not explicitly teach that the first conduit 2 comprises at least one longitudinal groove, channel or keyway. As seen in fig 19, Rioux et al (‘920) teaches a use of at least one longitudinal keyway 72a,72b (fig19; para[0071],[0072]) on an inner conduit to be mated with a key 71 on an outer conduit (fig18,19) to define an angle between the inner conduit and the outer conduit (para[0014]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Johnston and Siana, Jr. to use a longitudinal keyway, as taught by Rioux et al, for the purpose of using a keyway and a key so that an angle between the first conduit and the mounting member can be defined.
Regarding claim 44¸ the combination of Johnston and Siana, Jr. teaches the device according to claim 41, however, does not explicitly teach that the first conduit 2 comprises two longitudinal grooves, channels or keyways. As seen in fig 19, Rioux et al (‘920) teaches a use of two longitudinal keyways 72a,72b (fig19; para[0071],[0072]) on an inner conduit to be mated with a key 71 on an outer conduit (fig18,19) to define an angle between the inner conduit and the outer conduit (para[0014]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Johnston and Siana, Jr. to use two longitudinal keyways, as taught by Rioux et al, for the purpose of using two keyway and a key so that an angle between the first conduit and the mounting member can be defined.
Regarding claim 45¸ the combination of Johnston, Siana, Jr. and Rioux et al teaches the device according to claim 43, wherein the keyway 72a,72b (Rioux et al) cooperates with a compatible part 71 (Rioux et al; “key”) of the mounting member 10 (Johnston) to control relative movement therebetween that limits or prevents relative rotational movement (para[0014], Rioux et al; as aforementioned) between the first conduit 2 and the mounting member 10.
Regarding claim 52¸ the combination of Johnston and Siana, Jr. teaches the device according to claim 51, however, does not explicitly teach the mounting member comprises a key that is received in a compatible keyway located on the first conduit. As seen in fig 19, Rioux et al (‘920) teaches a use of a key 71 (para[0071], fig19) on an outer conduit that is received in a compatible keyway 72a,72b (fig19; para[0071],[0072]) located on an inner conduit to be mated to define an angle between the inner conduit and the outer conduit (para[0014]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnston to use a key and a keyway, as taught by Rioux et al, so that an angle between the first conduit and the mounting member can be defined.
Regarding claim 61¸ the combination of Johnston, Siana, Jr. and Rioux et al teaches the device according to claim 44, wherein the two keyways 72a,72b (Rioux et al) on the outer surface of the first conduit are spaced at right angles to each other or otherwise apart by about 90° (fig19, Rioux et al). 
Regarding claims 62-63¸ the combination of Johnston, Siana, Jr. and Rioux et al teaches the device according to claim 44, wherein the keyway 72a,72b cooperates with a  compatible part 71 (Rioux et al; “key”) of the mounting member 10 (Johnston) to control relative movement therebetween that limits or prevents relative rotational movement (para[0014], Rioux et al; as aforementioned) between the first conduit 2 and the mounting member 10

Claim(s) 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Johnston (US 2010/0038128 A1) and Siana, Jr. (5,957,399) in view of Eastwood et al (US 2006/0231672 A1).
Regarding claim 60¸ the combination of Johnston and Siana, Jr. teaches the device according to claim 41, however, does not explicitly teach a use of a kit with the device and a storage member for the resiliently flexible member. Eastwood et al (‘672) teaches a use of a kit (figs5-9) for storing separate parts of a device for capturing a line (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Johnston and Siana, Jr. to use a kit with a device and a storage member for a resiliently flexible member, as taught by Eastwood et al, for the purpose of easily storing each parts of the device and easily carry around.


Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 41 under 35 U.S.C. 103 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Johnston (US 2010/0038128 A1) and Siana, Jr. (5,957,399).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723